Case 9:18-cv-80176-BB Document 633 Entered on FLSD Docket 01/21/2021 Page 1 of 1


   From:           peter silk
   To:             Elizabeth Gariazzo
   Subject:        IFeexV6
   Date:           Thursday, January 21, 2021 2:06:45 AM


   CAUTION - EXTERNAL:

   Hello Judge B Bloom
   I emailing to you regarding my Bitcoin address that has been dormant since I made the wallet
   looking online for investments after purchasing my first home to help pay off the loan while I
   was driving semi's here in Australia.
     Back then no one new what Bitcoins where including myself and because of the small
   amount I invested back then I just plainly forgot about it all till now because of driving
   interstate semis
   I saw Bitcoin prices now for the first time so I looked at the most somebody has then I saw the
   top dormant addresses and reckonized my address at the top of the list .I lost the computer I
   made the wallet on due to the trojen virus but still have all the keys and have unlocked a new
   wallet using the twelve word seed phrase but no Bitcoins have shown up yet so please don't Dr
   Wright access my wallet as I am driving to Sydney now to get some help from as Bitcoin
   expert .
    Attached is some proof of the age of my diary and part of the keys .
     Thankyou
   Peter pH+
   pas         @hotmail.com
   CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
   when opening attachments or clicking on links.
